
	

113 HR 1952 IH: Spread Pricing Liquidity Act of 2013
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1952
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  the Securities and Exchange Commission to allow publicly traded companies with
		  a certain sized public float to change their stocks’ tick sizes to increase
		  liquidity by incentivizing capital commitment, research coverage, and brokerage
		  support, thereby increasing the stocks’ liquidity and investor interest, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spread Pricing Liquidity Act of
			 2013.
		2.Tick size for
			 certain issuers
			(a)In
			 generalSection 11A(c)(6) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78k–1(c)(6)) is amended to read
			 as follows:
				
					(6)Tick size for
				certain issuers
						(A)Selection
							(i)In
				generalThe board of
				directors of an issuer with a public float of $500,000,000 or less (based on a
				rolling average over the course of the preceding 3-month period) and an average
				daily trading volume of less than 500,000 shares may select to have the
				securities of the issuer quoted and traded using an increment of either $0.05
				or $0.10.
							(ii)Manner of
				selectionA selection under this subparagraph shall be made by
				informing the Commission and each exchange on which the securities of the
				issuer are quoted or traded.
							(iii)Limitation on
				certain issuersWith respect to the average trading price in the
				most recent 1-month period for the securities of an issuer—
								(I)if such average
				price is less than $1, the issuer may not make the selection under this
				subparagraph; and
								(II)if such average
				price is $1 or more, but less than $2, the issuer may only select to have the
				securities of the issuer quoted and traded using an increment of $0.05.
								(iv)ConsultationIn making a selection under this
				subparagraph, the board of directors shall first consult with the issuer’s
				primary listing market.
							(B)Trading
				requirementsIf an issuer has
				made the selection under subparagraph (A)—
							(i)all quotes of the
				securities of such issuer shall be done using only the increment
				selected;
							(ii)an exchange on which the securities of such
				issuer are traded may not charge a fee for a person engaging in such a trade,
				unless such fee is uniform for all trades and based solely on the number of
				shares traded; and
							(iii)such selection
				shall not prevent the securities of the issuer being traded at increments other
				than the increment selected.
							(C)Right to opt out
				of selection
							(i)In
				generalAn issuer that has made the selection under subparagraph
				(A) may choose to opt out of such selection at any time after the 6-month
				period beginning on the date such selection was made.
							(ii)Manner of opt
				outAn issuer that chooses to
				opt out of the selection under subparagraph (A) shall do so by informing the
				Commission and each exchange on which the securities of the issuer are quoted
				or traded.
							(iii)Future
				selectionSubject to
				subparagraph (D), an issuer that opts out of the selection under subparagraph
				(A) may make the selection under subparagraph (A) again at any time after the
				1-year period beginning on the date of the opt out.
							(D)Treatment of
				issuers surpassing capIf the
				public float of an issuer that has made the selection under subparagraph (A)
				rises above $500,000,000 (based on a rolling average over the course of a
				3-month period) or the average daily trading volume of the issuer raises above
				500,000 then, after the end of the 3-month period beginning on the date of such
				occurrence—
							(i)the issuer shall
				no longer be considered to have made the selection under subparagraph (A);
				and
							(ii)the issuer shall
				be ineligible to make a selection under subparagraph (A) during the 2-year
				period beginning after the end of such 3-month period, regardless of the
				issuer’s public float or average daily trading volume.
							(E)Study and
				Report
							(i)In
				generalNot later than the
				end of the 9-month period beginning on the date of the enactment of this
				paragraph, and annually thereafter, the Commission shall carry out a study of
				the quoting and trading of securities in increments of $0.05 and $0.10
				permitted by this paragraph, and the extent to which such a system is
				increasing liquidity by incentivizing capital commitment, research coverage,
				and brokerage support.
							(ii)Report to
				CongressUpon the completion of each study described under clause
				(i), the Commission shall issue a report to the Congress containing all of the
				findings and determinations made in carrying out such study, along with any
				legislative recommendations the Commission may have.
							(F)DefinitionsFor
				purposes of this paragraph:
							(i)Average daily
				trading volumeWith respect
				to a security, the term average daily trading volume means the
				average, over the previous 3-month period, of—
								(I)the aggregate
				daily volume for bids made on the security within the price band; and
								(II)the aggregate
				daily volume for offers made on the security within the price band.
								(ii)Price
				bandWith respect to a
				security, the term price band means the range between the price
				that is 25 cents below the trading price of the security and the price that is
				25 cents above the trading price of the security.
							(iii)Public
				floatThe term public float means the amount of
				equity of an issuer that is held by persons who are not affiliated with the
				issuer, determined by multiplying the number of shares of such stock by the
				price of one of such
				shares.
							.
			(b)Effective
			 Date
				(1)In
			 generalSection 11A(c)(6) of the Securities Exchange Act of 1934,
			 as amended by subsection (a), shall take effect—
					(A)with respect to an issuer with a public
			 float of $100,000,000 or less (based on a rolling average over the course of
			 the preceding 3-month period) and an average daily trading volume of less than
			 100,000, on the date of the enactment of this Act;
					(B)with respect to an issuer that is not
			 described under subparagraph (A) and that has a public float of $250,000,000 or
			 less (based on a rolling average over the course of the preceding 3-month
			 period) and an average daily trading volume of less than 250,000, after the end
			 of the 3-month period beginning on the date of the enactment of this Act;
			 and
					(C)with respect to an issuer that is not
			 described under subparagraph (A) or (B) and that has a public float of
			 $500,000,000 or less (based on a rolling average over the course of the
			 preceding 3-month period) and an average daily trading volume of less than
			 500,000, after the end of the 6-month period beginning on the date of the
			 enactment of this Act.
					(2)DefinitionsFor purposes of this subsection, the terms
			 average daily trading volume and public float
			 have the meaning given those terms, respectively, under section 11A(c)(6)(F) of
			 the Securities Exchange Act of 1934.
				
